United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
           _____________

           No. 97-4246EM
           _____________

Tommie Powell; Dorothy Powell,        *
                                      *
                 Appellees,           *
                                      *
     v.                               *
                                      *
State Farm Fire & Casualty Company,   *
                                      *
                 Appellant.           *

           _____________                  Appeals from the United States
                                          District Court for the Eastern
           No. 97-4247EM                  District of Missouri.
           _____________
                                               [UNPUBLISHED]
Tommie Powell; Dorothy Powell,       *
                                     *
                  Appellants,        *
                                     *
       v.                            *
                                     *
State Farm Fire & Casualty Company, *
                                     *
                  Appellee.          *
                               _____________

                        Submitted: September 22, 1998
                            Filed: September 30, 1998
                             _____________

Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
                                   _____________

PER CURIAM.

       After a fire destroyed the home of Tommie and Dorothy Powell, the Powells
brought this diversity action in Missouri to recover under their homeowner’s insurance
policy issued by State Farm Fire & Casualty Company. During the trial, State Farm
asserted the policy did not cover the loss because the Powells intentionally caused the
fire. Although State Farm did not stipulate to the amount of the Powells’ damages,
State Farm never contested the Powells’ evidence that their damages recoverable under
the policy equaled $124,364.91. The undisputed testimony showed the Powells’
property loss far exceeded the policy limits of $121,364.91, and the Powells also had
to pay $3000 for temporary housing expenses. Instead of questioning the Powells’
damages, State Farm sought a set-off of $40,615.38, the amount State Farm had paid
on the Powells’ mortgages. Rejecting State Farm’s arson defense, the jury found in
favor of the Powells’ claim for policy coverage and awarded damages in the amount
of $83,614. Although the jury denied State Farm’s separate counterclaim for
reimbursement of the mortgage payments, the amount awarded was almost the precise
damages sustained by the Powells less the amount State Farm paid on the Powells’
mortgages. Unsatisfied with the result, State Farm filed a motion to amend the
judgment asking the district court to subtract the amount of the mortgage payments
from the verdict. In response, the Powells filed a motion to amend the judgment asking
for an increase in the verdict to the amount of the uncontested damages. The district
court denied both motions to amend. State Farm appeals, and the Powells cross appeal.

       We conclude the district court abused its discretion in denying the motions.
Once the jury found State Farm liable for payment under the policy, the policy required
State Farm to pay $124,364.91, the full amount of the Powells’ uncontested damages
up to policy limits, less $40,615.38, the amount of State Farm’s mortgage payments.
Thus, the policy requires State Farm to pay the Powells $83,749.53. Missouri law


                                          -2-
permits correction of the verdict in the circumstances of this case. See Bishop v.
Cummines, 870 S.W.2d 922, 925 (Mo. Ct. App. 1994); Campbell v. Kelley, 719
S.W.2d 769, 771-72 (Mo. 1986). We thus reverse and remand for entry of a judgment
for the Powells in the amount of $83,749.53.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -3-